Case 4:16-cv-00753-ALM-CAN Document 10 Filed 12/07/18 Page 1 of 1 PageID #: 28



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 DAVID FRANK CORREIA, #1816895                    §
                                                  §
 VS.                                              §                 CIVIL ACTION NO. 4:16cv753
                                                  §
 DIRECTOR, TDCJ-CID                               §

                                             ORDER

        The Court has examined the petition for writ of habeas corpus submitted by Petitioner, and

 concludes that a Response from Respondent is required. While it appears that the writ is barred by

 the statute of limitations, Respondent should specifically address Petitioner’s claim of actual

 innocence as it relates to his twenty-five year sentence for attempted aggravated assault on a public

 servant. Petitioner argues his punishment was at the higher felony range as would occur in a

 conviction for aggravated assault on a public servant rather than the misdemeanor range for

 attempted aggravated assault on a public servant, the offense to which he pleaded guilty.

        Accordingly, it is ORDERED the Clerk of Court shall issue process and Respondent shall

 have sixty days to show cause why the writ should not be granted or to otherwise plead.

        Pursuant to the written consent of the Texas Attorney General’s office, copies of the petition,

 attachments, and orders will be served electronically upon the Texas Attorney General, counsel for

 the Director, by directing them to the attention of Edward Marshall, Chief, Criminal Appeals

 Division, at Edward.Marshall@oag.texas.gov, and Laura Haney at Laura.Haney@oag.texas.gov .

 See Fed. R. Civ. P. 5(b)(2)(E).


        SIGNED this 7th day of December, 2018.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE
